BRITT, Judge.
The order from which defendant Honda attempts to appeal is interlocutory, therefore, it is not appealable. Rule 4, Rules of Practice in the Court of Appeals of North Carolina. While the trial court opined that defendant Honda should be enjoined from dealing with defendant Crown until the petition before the Commissioner of Motor Vehicles is finally determined, it entered no order to that effect.
On the same date that defendant Honda docketed its appeal, it also filed a petition for a writ of certiorari, contending it will suffer substantial harm unless the order is reviewed by this court prior to a judgment on the merits. We find no merit in the petition.
Appeal dismissed and petition for writ of certiorari denied.
Judges Parker and Vaughn concur.